Citation Nr: 1706753	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  09-23 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.C., Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in in Oakland, California.  In March of 2016, the Board remanded the Veteran's PTSD claim for an initial evaluation in excess of 30 percent for additional development.  In a rating decision dated  in May of 2016, the disability rating was increased from 30 to 50 percent effective April 2007.   

This matter is now properly before the Board.

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1. The Veteran's PTSD resulted in occupational and social impairment, with deficiencies in most areas, but did not result in total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

2. The Veteran's service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation during the appeal period



CONCLUSIONS OF LAW

The criteria for a disability rating higher than 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 42, 4.3, 4.7, 4.10, 4.21, 4.130 Diagnostic Code 9411 (2016).

The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 5107, 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.16(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability Ratings

The Veteran contends that a higher rating is warranted for disability due to PTSD, including a total rating based on his PTSD rendering him unable to secure and follow a substantially gainful occupation. 

Service connection for PTSD was established in a June 2008 rating decision and an initial 30 percent rating was assigned.  That rating remained in place until the RO granted a rating of 50 percent in a May 2016 rating decision, assigning an effective date in April 2007.   In May of 2009, the Veteran's form 9 was received, wherein  entitlement to a higher rating for PTSD was claimed.  A formal claim for TDIU was received in January of 2017.

In addition to PTSD, service connection is in place for two other disabilities - a retained shell fragment and residuals of a shell fragment wound in the left bicep rated at 30 percent and a left arm scar rated at zero percent.  The Veteran's current rating from his service-connected disabilities stands at 70 percent. 


Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes (DCs).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings." See Hart v. Mansfield, 21 Vet. App. 505 (2008). 

PTSD, assigned a DC of 9411, is rated by applying the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130. 

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

Under 38 C.F.R. § 4.130, DC 9411 a 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

That portion of VA's Schedule for Rating Disabilities ("the Schedule") that addresses service-connected psychiatric disabilities was based on the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM) IV prior to a change effective August 4, 2014.  38 C.F.R. § 4.130 (2016). The regulation has been changed to reflect the current DSM, the DSM V.  The DSM-IV contained a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual. 

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013). In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

Also for consideration is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321 (b)(1) (2016).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321 (b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321 (b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also for consideration, is whether the collective effect of a veteran's service connected disabilities makes the disability picture and unusual or exceptional one. See Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age.  38 C.F.R. §§ 3.341 (a), 4.16(a).  A "schedular TDIU" can be assigned if the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and that, if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16 (a).  However, if the percentage ratings of 38 C.F.R. § 4.16 (a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, an "extraschedular TDIU" can be assigned.  C.F.R. § 4.16 (b).  In such facts are present, the case should be submitted to the Director, Compensation Service for extraschedular TDIU consideration. C.F.R. § 4.16 (b). 

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability, without regard to advancing age or disabilities for which service connection has not been established.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); 38 C.F.R. §§ 3.341 (a), 4.16(a).  VA's General Counsel has concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91. Thus, the criteria include a subjective standard.  VA's General Counsel further observed that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The effective date an award based on a claim for an increase will be the date of receipt of the claim or the date entitlement arose based on the facts found, whichever is the later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  For claims for increase (as opposed to disagreements with the initial rating assigned), the award of a higher rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110 (b); 38 C.F.R. § 3.400 (o).  Claims of entitlement to TDIU, raised after the decision assigning the initial rating is final, are claims for an increase.


Facts

The Board has considered the entire history of the Veteran's disability, including his service treatment records, subsequent private and VA treatment records as well as the Veteran's written testimony.  

Of note, a treatment record from Lone Mountain Institute dated in March 2007, wherein a first diagnosis of PTSD is made.  Also of particular note are a C & P Exam for initial evaluation of PTSD dated in May of 2008, a mental health treatment plan note dated in August of 2013, an Initial PTSD DBQ dated in November of 2013 and a VA examination dated in May of 2016.

The Veteran's application for increased evaluation based on unemployability states he has not worked since 2009 citing his PTSD, left arm disability and hearing loss (not service connected).   In his May 2008 examination, the Veteran reports having retired in 2001 after working for a painter's union from 1992 to 2001.  In his November 2013 VA examination, the Veteran reported having retired from work as a painter in 2000.  Finally, the VA examination dated in May 2016 reports the Veteran as being continuously self-employed, painting houses and doing tile.  

VA treatment notes show that the Veteran received ongoing treatment for psychiatric symptoms.  While the Veteran had no hospitalizations during or following service for psychiatric issues, medical records dated since 2007 show he has received psychiatric services mainly through the VA.  The first diagnosis of PTSD of record is in March of 2007 at a private treatment facility.  During this first evaluation of PTSD, the Veteran expressed feelings of distress and anxiety, flashback, sleep disturbance with nightmares and difficulty with social and intimate relationships. Thereafter, follow up visits at VA facilities are noted.  

In an April 2008 evaluation for PTSD, the Veteran reported having first noticed symptoms of his conditions 3 or 4 years prior.  The Veteran reported in part, forgetfulness, flashbacks of his time in service, avoidance of activities which could remind him of his service, occasional detachment from others, difficulty with sleep and memory loss.  The examiner assigned a GAF score of 58.  

January 2009 VA psych consult notes, document his reports of having nightmares at night. He denied suicidal ideation or violent impulse.  He reported a flare-up after having found a burglar in his backyard, but stated he was handling himself well and did not need medications.  The Veteran was assigned a GAF score of 65.  June 2009 notes further document occasional feelings of depression but no suicidal ideation.  September 2009 notes reflected a refusal to take medicine at first, but that the Veteran returned and was prescribed 20mg of Prozac.  His GAF score remained at 65.  

June 2012 treatment notes document a PTSD screening warranting referral for a mental health evaluation. 

In August of 2013, a mental health treatment intake note reflects that the Veteran was casually dressed with adequate grooming and hygiene, and was pleasant and cooperative.  The assessment further notes some limitations in judgement and insight as well as memory, but no attention impairment.  Further, the assessment indicates that the Veteran adamantly denied any self-injury, head injury or auditory verbal hallucinations.  Also indicated were stress over a recent breakup of a relationship as well as his dog being banned from his mobile home park, and the Veteran mainly wanted a letter that his dog was a service dog for his PTSD (which was prepared).  Finally, it is noted that the Veteran reported his nightmares and intrusive thoughts, while aggravated by the burglary, had since faded to the point he no longer suffers symptoms, that he was socially active and was a deacon at his church. 

In November of 2013, the Veteran underwent an initial PTSD VA examination, in which the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran complained of symptoms that included recurrent memories and nightmares involving inservice events, difficulties remembering things, and hypervigilance with loud noises especially.  He also complained of relationship troubles involving legal disputes with his ex-girlfriend, financial difficulties and isolation from people.  The report notes the following: the veteran is seeing a psychiatrist at the Vet center. He also sees a counselor at the Vet center, off and on for 3 years.  He stated that he has difficulty sleeping, tinnitus, and going through a lot of stress with his ex-girlfriend.  There is no history of hospitalization for a mental disorder.  Furthermore, the examiner states he is not convinced the Veteran is having problems related to his PTSD.  He hunts and fishes, involved with church groups and has been involved in a long term relationship after the death of his wife.  He has maintained steady employment until 2000 when he retired, and that he currently seems to be experiencing stress from other sources that are not related to his military experience.   The examiner assigned a GAF score of 63 citing mild and transient psychiatric symptoms.  Furthermore, upon addressing the Veteran's occupational and social abilities, the examiner noted that while a mental condition has been formally diagnosed, symptoms are not severe enough to either interfere with occupational and social functioning or to require continuous medication.  

In March of 2016, the Board remanded the case for another examination and opinion. 

Pursuant to that Remand, another examination was conducted in May of 2016.  The report of that examination, a VA PTSD disability benefits questionnaire (DBQ), shows that the examiner indicated that the Veteran's claims file had been reviewed.  The DBQ notes the following: the Veteran has continuously been self-employed, painting houses and doing tile.  Nonetheless, the examiner noted occupational and social impairment with reduced reliability and productivity.  The Veteran stated he had some appointments at Maher [a VA facility], that it was not helpful and that he was not taking any medications.  The examiner then outlined the diagnostic criteria he believed applicable to the nature of the Veteran's PTSD as well as the symptoms.  The diagnostic criteria included: distressing memories and dreams as well as Intense or prolonged psychological distress at exposure to internal or external cues that symbolize an aspect of the traumatic event; avoidance of external reminders that arouse distressing memories; negative alterations in cognitions and mood associated with the traumatic event including diminished interest and participation in significant activities, feelings of detachment or estrangement from others and an inability to experience positive emotions; hypervigilance, problems with concentration and sleep disturbance were also noted as diagnostic criteria as well as clinically significant distress in social, occupational or other important areas of functioning.  Symptoms included anxiety, suspiciousness, chronic sleep impairment, mild memory loss difficulty understanding complex commands and disturbances in motivation and mood. 

Analysis

A rating in excess of 50 percent is not warranted and the evidence shows that the Veteran's service-connected disabilities did not render him unable to secure a substantially gainful occupation.  Hence, remand for referral for extraschedular TDIU is not warranted. 

The Veteran's symptoms of PTSD are not shown to be sufficiently severe to have resulted in occupational and social impairment with deficiencies in most areas.  The symptoms of his PTSD more closely resemble the criteria for not more than a 50 percent rating.  The examination report from 2008 and the treatment notes prior to May 2016 show that he did not have deficiencies in most areas or that his symptoms were those found in the criteria for the 70 percent or 100 percent ratings, or of similar kind.  Although he reported having nightmares, anxiety, hypervigilance and some distress in social and occupational situations, the evidence does not show that his level of impairment during the period up to the 2016 examination was one of deficiencies in most areas.  For this reason, the Board concludes that the preponderance of evidence is against a finding that his PTSD approximated the criteria for a rating higher than 50 percent. 

Additionally, the 2016 examination shows that his PTSD resulted in moderate impairment in functional status.  This is evidence against a finding that his PTSD rendered him unable to secure and follow a substantially gainful occupation.  The general medical examination shows that his retained shell fragment and residuals of a shell fragment wound in the left bicep do not render him unemployable. 

The Board finds the examination reports and the treatment records to be most probative evidence of record as to whether his PTSD met the criteria for a rating higher than 50 percent or rendered him unemployable.  It is noted that there is no contention and the record shows that his retained shell fragment and residuals of a shell fragment wound in the left bicep do not have any effect on his employability. 

The evidence of record is such that it is not ascertainable from the facts found that his PTSD approximated the criteria for a rating higher than 50 percent.

In the May 2016 examination, findings show that the Veteran did not have deficiencies in most areas due to his PTSD.  The findings also show that he had only two symptoms, deficiencies in thinking or mood and difficulty adapting to stressful circumstances, listed in the criteria for a 70 percent or 100 percent rating or symptoms similar in kind to those listed symptoms.  The only symptoms found on examination - anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and disturbances of motivation and mood - are consistent with the criteria for the 50 percent rating and, indeed, consistent with the examiner's finding that his level of impairment was occupational and social impairment with reduced reliability and productivity.  The findings show that his PTSD did not approximate the criteria for a rating higher than 50 percent. 

Being unable to maintain substantially gainful employment is not the same as being 100 percent disabled.  "While the term 'substantially gainful occupation' may not set a clear numerical standard for determining TDIU, it does indicate an amount less than 100 percent." Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 2001). 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1 , 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Id. 

A detailed review of the facts of this case have been undertaken. Simply stated, the Board finds that the evidence is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. The examiner's findings regarding the Veteran's employability is significant because it is sufficient evidence for the Board to determine whether a TDIU is warranted.  The conclusion that the Veteran had reduced reliability and productivity resulting from his PTSD is not an indication of inability to perform substantially gainful employment.  This is compounded by the statement that the Veteran had continuously been self-employed, painting houses and doing tile.  Furthermore, the November 2013 examination is probative on this point, as the examiner assessed the Veteran's symptoms as not severe enough to either interfere with occupational and social functioning or to require continuous medication.  In fact, the August 2013 mental health assessment noted the Veteran as performing the activities of a Deacon.  


Therefore, the Board finds that a TDIU is not warranted. 

The Board has not neglected to consider whether an extraschedular rating, under 38 C.F.R. § 3.321(b) is warranted for the Veteran's PTSD for any period on appeal. The criteria for rating PTSD include the symptoms that the Veteran has been found to have.  Although the Veteran has not been found to have symptoms that are not listed in the schedular criteria, the Board has also been aware, in reviewing the evidence, that the list of symptoms is not exhaustive but includes symptoms of like kind to those listed.  The evidence does not show that the Veteran has any symptoms of his PTSD that are not contemplated by the schedule.  Nor is this a case where his level of disability is not contemplated by the schedule.  That schedule includes levels of symptomatology more severe than what the Veteran has been shown to have, for example, the schedule provides a 100 percent rating for memory loss of such severity as loss of memory of names of close relatives or one's own name.  Also noted is that neither the Veteran nor the record raises the question of whether his service-connected retained shell fragment and residuals of a shell fragment wound in the left bicep has a collective effect together with his PTSD to warrant referral for an extaschedular rating.  The evidence does not show such collective effect.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321(b). 

In making all of the determinations in this case, the Board has considered the statements of the Veteran. The Board finds that the most probative evidence is that found in the treatment records and the examination reports discussed.  This is because those records and reports took into consideration the lay statements as well as a review of the relevant medical history and included the findings of medical professionals who have expertise in determining what symptoms are present and the severity of such symptoms. 

In summary, the Board concludes that the preponderance of the evidence is against granting a rating higher than 50 percent and against remanding for referral for consideration of an extraschedular consideration of a TDIU or consideration of an extraschedular rating under 38 C.F.R. § 3.321 (b) for any other period on appeal.  There is no reasonable doubt to resolve in this case.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Duties to Notify and Assist

As the claims on appeal are for initial compensable evaluations, a VCAA notice need not be provided, where, as here, the claims involve initial increased evaluations, because the VCAA is no longer applicable.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not indicated that such records exist, and all pertinent records have been obtained.  The Veteran has been afforded an examination. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER


1. An initial evaluation in excess of 50 percent for PTSD is denied.

2. An award of TDIU is denied, both on a schedular as well as on an extraschedular basis.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


